DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed April 15, 2022 are acknowledged
Examiner acknowledges amended claims 1, 3 and 9.
Examiner acknowledges cancelled claims 7 and 15-19.
Examiner acknowledges newly added claims 20-32.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-2, 4-5, 9-12 and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al., U.S. Pre Grant Publication 2019/0136527 is overcome by Applicant’s amendment.
The rejection of claims 1, 3, 5-6 and 9-14 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-6 and 14-15 of U.S. Patent Number 10.612,711 is overcome by Applicant’s amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8 and 12-16 of U.S. Patent No. 10,889,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and the patented application both recite a fiberglass reinforced aerogel composite comprising coarse glass fibers having an average fiber diameter between about 8 μm and about 20 μm; glass microfibers having an average fiber diameter between about 0.5 μm and about 3 μm; aerogel particles; and a binder that bonds the coarse glass fibers, the glass microfibers and the aerogel particles to form a fiber reinforced aerogel composite; wherein the coarse glass fibers, the glass microfibers, the aerogel particles, and the binder are uniformed dispersed in the pipe insulation product; and wherein the fiber reinforced aerogel composite includes between about 50 wt% and about 75 wt% of the aerogel particles; and wherein the fiberglass reinforced aerogel composite further comprises a porous inner facer that includes a scrim.

The claims in the present application and the patented application both recite a fiberglass reinforced aerogel composite including 3 wt% of coarse glass fibers and about 10 wt% of glass microfibers.

The claims in the present application and the patented application both recite a fiberglass reinforced aerogel composite having a density of between about 6 pcf and about 8 pcf.

The claims in the present application and the patented application both recite a fiberglass reinforced aerogel composite having a thickness of between about 1 inch and about 1.25 inches.
The claims in the present application and the patented application both recite a fiberglass reinforced aerogel composite wherein the coarse glass fibers have a first average fiber diameter and the glass microfibers have a second average fiber diameter less than the first average fiber diameter.

The claims in the present application and the patented application both recite a fiberglass reinforced aerogel composite wherein a ratio of the first average fiber diameter to the second average fiber diameter is about 16.25:1.

The claims in the present application and the patented application both recite a fiberglass reinforced aerogel composite wherein a ratio of a weight of the coarse fibers to a weight of the microfibers is about 3:10.

U.S. Patent Application 10, 889,023, teaches the claimed invention but fails to teach a flexural strength of the fiberglass reinforced aerogel composite is reduced by less than about 20% after submersion in liquid nitrogen.  It is reasonable to presume that the flexural strength of the fiberglass reinforced aerogel composite is reduced by less than about 20% after submersion in liquid nitrogen is inherent to U.S. Patent Application 10,889,023.  The cited patented application recites a fiberglass reinforced aerogel composite comprising coarse glass fibers having an average fiber diameter between about 8 μm and about 20 μm; glass microfibers having an average fiber diameter between about 0.5 μm and about 3 μm; aerogel particles; and a binder that bonds the coarse glass fibers, the glass microfibers and the aerogel particles to form a fiber reinforced aerogel composite; wherein the coarse glass fibers, the glass microfibers, the aerogel particles, and the binder are uniformed dispersed in the pipe insulation product; and wherein the fiber reinforced aerogel composite includes between about 50 wt% and about 75 wt% of the aerogel particles; and wherein the fiberglass reinforced aerogel composite further comprises a porous inner facer that includes a scrim.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  


Claims 3-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a fiberglass reinforced aerogel composite as recited in claim 1, further including an average length of the coarse glass fibers being between about 0.25 inches and about 1.25 inches and an average length of the microfibers being between about 0.125 inches and about 4 inches.  Also, Applicant claims a fiberglass reinforced aerogel composite as recited in claim 1, further including the binder comprising a high temperature polysiloxane binder.  Applicant claims a fiberglass reinforced aerogel composite as recited in claim 1, further including an outer vapor barrier facer, wherein the out vapor barrier facer is laminated on an outer surface of the fiberglass reinforced aerogel composite; and a vapor barrier sealant, wherein the vapor barrier sealant is applied along a longitudinal edge portion of the outer vapor barrier facer.  The prior art does not provide for a fiberglass reinforced aerogel composite including the limitations of claims 3-4 and 8.

Claims 20-32 are allowed.  Applicant claims a fiber reinforced aerogel composite as recited in claims 20 and 27.  The closest prior art, facer as recited in claim 8. The closest prior art, Zheng et al., U.S. Pre Grant Publication 2019/0136527, teaches a fiberglass based construction or composite board [0001] comprising a glass fiber core including between 1 and 15 weight percent of coarse glass fibers; between 10 and 40 weight percent glass microfibers and at least 50 weight percent of aerogel wherein the coarse glass fibers have an average fiber diameter between 8 and 20 um and the glass microfibers have an average fiber diameter between 0.5 and 6 um [0004]. Zheng also discloses a porous surface applied to the glass fiber core. Zheng fails to teach or suggest that the porous surface is a scrim. Zheng also discloses that the construction board includes a first face and a second face with the core therebetween [0037 and 0040]. Zheng fails to teach or suggest a vapor barrier sealant is applied along a longitudinal edge portion of the outer vapor barrier facer.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786